— In a hybrid proceeding pursuant to CPLR article 78, inter alia, to review determinations of Small Claims Assessment Review Hearing Officers acting under RPTL, article 7, title 1-A, and for a judgment declaring that the respondent George A. Hammer, Jr., practiced law without a license in violation of the Judiciary Law, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Cromarty, J.), entered December 5, 1990, which dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
The present proceeding which, inter alia, seeks a declaration that the respondent George A. Hammer, Jr., engaged in the unauthorized practice of law by representing clients in Small Claims Assessment Review (hereinafter SCAR) proceedings in the Supreme Court, Suffolk County, is improperly brought insofar as it attempts to obtain relief pursuant to CPLR article 78 against a private party (see, CPLR 7803). A municipality is not authorized to seek judicial review pursuant to CPLR article 78 of SCAR determinations. In any event, the unauthorized practice of law would not in itself invalidate a civil action or proceeding (see, Matter of Lackas, 65 AD2d 800). Thus, the allegations of the unauthorized practice of law by the respondent Hammer in the instant proceeding would be insufficient, even if proven, to warrant the annulment of the determinations at issue.
We note that the substantive arguments the appellants *886attempt to raise in this proceeding have been raised in Matter of Cipollone v City of White Plains (181 AD2d 887 [decided herewith]), and we have found them to be without merit. Sullivan, J. P., Balletta, Lawrence and Santucci, JJ., concur.